On Petition for Behearing.
On February 9, 1951, the following opinion was filed:
Loring, Chief Justice.
Appellants have petitioned for a rehearing on several grounds, one of which is that this court has not sufficiently considered the law involved in our determination that the Kowalke children were domiciled in Lyon county at the time the Lyon county probate court appointed respondent as their guardian.
It is stated in our opinion that it is a matter of record that these children were found neglected and abandoned in Lyon county, where their father was then domiciled. It is further stated that, in accordance with well-settled law, children abandoned by both parents retain the domicile of their father at the time of abandonment. Appellents do not contend that the above rule is erroneous, but rather that it is inapplicable because the Kowalke children were not abandoned. In this respect, appellants correctly point out that the juvenile court of Lyon county found that these children were wilfully neglected while in the control and custody of their parents. It thus appears that these children, when found neglected, at least were not abandoned to the extent that their parents could have been prosecuted under our statute, which makes abandonment of a minor a felony. M. S. A. 617.55; State v. Clark, 148 Minn. 389, 182 N. W. 452.
However, it appears that these children were so sorely neglected that any difference between the manner in which they were neglected and a total abandonment was one of slight degree. Further, it is admitted in appellants’ pleadings that shortly after the juvenile *309court of Lyon county ordered these children to he taken from the custody of their parents both parents left Lyon county without any intention of returning.15 Finally, it appears that concern for the welfare of these children has proceeded belatedly and, in the main, from relatives other than their parents. Notwithstanding these facts, it is unnecessary for us to decide whether, for any purpose, these children should be deemed abandoned. Our statement that the children were abandoned, even if incorrect, does not affect the result of our decision.
An abandoned child and a child whose home is an unfit place for him by reason of his parents’ improvidence or neglect are treated alike under our social welfare statutes. A child in either of the above circumstances is termed a “neglected child” under the provisions of § 260.01, and similar provisions are made for his welfare. We see no reason for differentiating between neglected children and abandoned children so far as their domicile is concerned. Every reason which lies behind the rule that an abandoned child retains the domicile of the last parent who abandoned him at the time of abandonment applies with equal force to support a similar rule with reference to a neglected child. A parent who abandons a child forfeits his right of control over the child voluntarily, while a parent who neglects a child may forfeit that right by order of court, but the result in each case is the same. In both cases the parent’s right of control is lost, either temporarily or permanently, and *310during that period the parent has no power to change the child’s domicile.16
. . Since: the ■ domicile of these children was admitted ly in Lyon county at the time the juvenile court of Lyon ■ county adjudged them neglected; since, by the same proceeding, the children were removed from the custody of their parents; and since the children themselves could not change their domicile,17 it necessarily remained in Lyon county. Although it appears from the findings and order in the neglect proceeding and from the order dismissing that proceeding that the juvenile court, pursuant to M. S. A. 260.11, placed these children in the temporary care or custody of the Lyon County Welfare Board pending a final order in the neglect proceeding, we do not think that the temporary custody given the county welfare board empowered it to change the children’s domicile.18 This being the case, the children’s domicile, at all times pertinent, was in Lyon county, and proceedings to appoint a guard*311ian over them were properly commenced in that county. Appellants’ petition for rehearing is accordingly without merit and must be denied.
Having reaffirmed our holding that the venue of this action was correct, it is unnecessary to rediscuss our alternative holding that appellants, in any event, waived objection to the venue. It is sufficient here to state that we have considered appellants’ objections to our alternative holding and have determined that no meritorious objection has been presented by their petition.
One additional matter in appellants’ petition requires comment. Throughout this action appellants have contended that the district court should have granted them judgment on the pleadings. This contention is based upon appellants’ claim that it was alleged and admitted in the pleadings that the Kowalke children were residing in Martin county at the time their guardian was appointed in Lyon county. Appellants, therefore, contend that no issue as to residence was raised and that the district court was not entitled to determine that the children were resident in Lyon county.19 This contention entirely misconceives the role of the pleadings in a legal action. It is elementary that the function of the pleading is to set forth the issuable facts, not conclusions of law.20 Since the principal question of law in this case relates to the legal meaning of the word “resident,” as used in M. S. A. 525.54, there is no merit in appellants’ contention that the legal residence of these children *312was an ultimate fact to be determined from an alleged admission in the pleadings.21
Petition denied.

Although a father who has been judicially deprived of the custody of his child in an action for divorce or separate maintenance can still be prosecuted for abandonment under the provisions of § 617.55, it is the opinion of the attorney general of Minnesota that a prosecution will not lie against a father after custody has been taken away by a court in a different kind of action. See, Report Attorney General, 1938, No. 185; Opinions Attorney General, No. 133-B-l, September 25, 1945. Aside from these opinions, a sufficient showing of abandonment might be predicated upon the pleadings referred to.


It is well established that a parent who abandons a child forfeits all right to change the child’s domicile. In re Vance, 92 Cal. 195, 28 P. 229; People v. Dewey, 23 Misc. 267, 50 N. Y. S. 1013; In re Rogers, 11 Ohio Dec. 806; Elliott v. Elliott, 181 Ga. 545, 182 S. E. 845; Ferguson’s Adm’r v. Ferguson’s Adm’r, 255 Ky. 230, 73 S. W. (2d) 31; see, Fox v. Hicks, 81 Minn. 197, 208, 83 N. W. 538, 540, 50 L. R. A. 633; Restatement, Conflict of: Laws, § 33(1) (b); Goodrich, Conflict of Laws (3 ed.) § 38(1). No case has been found which squarely holds that a parent loses the right to change a child’s domicile after a court has removed the child from the parent’s custody' and delivered it into the temporary custody of a county welfare board. However, that result follows by analogy from divorce cases wherein it has been held that the parent losing custody of a child also loses the right to control the child’s domicile. Fox v. Hicks, 81 Minn. 197, 83 N. W. 538, 50 L. R. A. 633 (by implication); State ex rel. Larson v. Larson, 190 Minn. 489, 252 N. W. 329.


State ex rel. Larson v. Larson, 190 Minn. 489, 252 N. W. 329; Fox v. Hicks, 81 Minn. 197, 83 N. W. 538, 50 L. R. A. 663 (by implication); State ex rel. Carlson v. Hedberg, 192 Minn. 193, 256 N. W. 91.


There is considerable support for this view in State ex rel. Carlson v. Hedberg, 192 Minn. 193, 256 N. W. 91, where the court cited with approval the rule of the Restatement that, when a father dies, the child retains its *311father’s domicile during minority unless it is changed by the child’s mother or its legal or natural guardian. See, Restatement, Conflict of Laws,' § 36. Thus, if a child is taken from the custody of its parents and is not given into the custody of a legal or natural guardian, no one has the power to change the child’s domicile. Temporary custody is not enough.


Appellants base this contention upon In re Estate of Stevens, 224 Minn. 102, 27 N. W. (2d) 872, wherein it was held that no issue not raised by the pleadings can be litigated in the district court over objection.


M. S. A. 544.02; 1 Pirsig’s Dunnell, Minn. Pl. (3 ed.) §§ 37, 38.


A conclusion of law raises no issue on being denied by the adverse party and is not admitted by failure to deny it when pleaded. See, 2 Pirsig’s Dunnell, Minn. PI. (3 ed.) § 1177, and numerous cases cited therein; 1 Id. § 57.